     3:20-cv-00218-SAL          Date Filed 01/22/20      Entry Number 1        Page 1 of 28




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                                    :
 Maurice Harrell,
                                                    :
                         Plaintiff,                 :
                                                    :
           vs.
                                                    :
                                                      Civil Case No.:
                                                    :
 BMW of North America, LLC,
                                                    :
                         Defendant.                 :
                                                    :
                                                    :

                                         COMPLAINT

        For this Complaint, the Plaintiff Maurice Harrell, by undersigned counsel, states as

follows:

                                PRELIMINARY STATEMENT

       1.        This is an action by the purchaser of a vehicle distributed, warranted, and sold

by the Defendant BMW of North America, LLC.

       2.        Plaintiff purchased his BMW car with undisclosed defective engine (commonly

referred to as “N63 engine”) that burns an excessive amount of engine oil. As a result, the car’s

N63 engine and other components are more likely to prematurely fail and need frequent

replacement, the car is worth less money, and Plaintiff has had to spend time and money

constantly dealing with the defect, including regularly adding quarts of oil to his car in between

oil changes.

       3.        In order to uncover the root of the problem and get a repair, Plaintiff presented

his car to a BMW dealer. BMW, however, claimed there was nothing wrong with N63 engine

in Plaintiff’s car and having to add quarts of oil in between oil changes was “normal.”
     3:20-cv-00218-SAL            Date Filed 01/22/20   Entry Number 1       Page 2 of 28




       4.      In truth, BMW knew all along the N63 engines were defective and concealed its

knowledge from Plaintiff at the time of purchase and during each subsequent time when

Plaintiff presented his car to BMW dealer complaining about engine oil consumption.

       5.      Recently, the fact of BMW’s knowledge of N63 engine oil consumption defects

came to light in a similar case brought in the U.S. District Court for the Central District of

California, Zargarian v. BMW of North America, LLC, et al, Case No. 2:18-cv-04857-RSWL-

PLA (C.D. Cal. Aug. 27, 2019) (ECF #31-2), where plaintiff brought a motion to compel the

deposition of a BMW engineer and to compel the further production of documents relating to

BMW’s knowledge of N63 engine defect. There, plaintiff said:

            Plaintiff is in possession [sic] of many reports created by Mr. Murray that refer to
            N63 engine defects but were not produced in McDonald. Attached as Exhibit 17 is
            a true and correct copy of such reports, with certain relevant portions highlighted
            [sic]. As one example, a 2013 report from Mr. Murray describes: “Customer
            complains that the low engine oil level message appears while driving resulting
            in repeat visits [to] the dealer for top up.” (Tabesh Reply Decl. Ex. 12 at 21.) On
            the same page, Mr. Murray identifies the problem to BMW of North America,
            LLC’s parent company, BMW AG: “AG - This is a growing problem this engine
            (N63T3). This is a severe customer annoyance causing unscheduled visits to the
            dealer for engine oil topping. Some situations have resulted in the repurchase of
            the vehicle.” (Id.) Likewise, a 2010 report refers in its subject line to “N63 Rough
            Running, Burnt Oil Smell, Crankcase Ventilation Hose Leaking Engine Oil or
            Vapor.” (Id. at 1.) The report further describes an attachment, addressed to “AG,”
            i.e., BMW AG – BMW of North America’s parent company in Germany, as
            follows: “Attached is a zip file with Warranty Data, one file (unfiltered) contains
            119 cases of the parts associated to this system being replaced for some failure.
            The 2nd file (filtered) contains 43 warranty claims where one of these parts was
            claimed for leaking.” (Id. at 2.)

       6.      Plaintiff seeks damages related to his vehicle’s excessive consumption of engine

oil and Defendant’s failure to honor the terms of its warranty.

       7.      The Plaintiff would not have purchased the vehicle had he been made aware of

the vehicle’s defective engine.




                                                2
     3:20-cv-00218-SAL           Date Filed 01/22/20     Entry Number 1        Page 3 of 28




                                    JURISDICTION AND VENUE

          8.    This Court has jurisdiction over this matter pursuant to the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2310(d)(1)(B), in that the Plaintiff claims more than $50,000.00 in

damages, exclusive of interest and costs, and under the doctrine of supplemental jurisdiction as

set forth in 28 U.S.C. § 1367.

          9.    In addition, this Court has subject matter jurisdiction over this matter pursuant

to 28 U.S.C. § 1332(a) in that there is complete diversity of citizenship between the parties and

the amount in controversy exceeds $75,000.00.

          10.   Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events giving rise to the Plaintiff’s claims occurred within this District;

this District is where Defendant directs and controls warranty repairs on covered vehicles and

this District is where Defendant made repeated misrepresentations to Plaintiff and where

Defendant concealed certain material information from Plaintiff.

                                           PARTIES

          11.   Plaintiff Maurice Harrell is an adult individual residing in Columbia, South

Carolina. Thus, Mr. Harrell is a citizen of South Carolina.

          12.   Defendant BMW of North America, LLC (hereafter “BMW”) is a privately held

Delaware limited liability company with its principle place of business located at 300 Chestnut

Ridge Road, Woodcliff Lake, New Jersey. BMW is a wholly owned subsidiary of BMW (US)

Holding Corp. BMW (US) Holding Corp. is a Delaware corporation with a principle place of

business located in Woodcliff Lake, New Jersey. Thus, BMW is a citizen of Delaware and New

Jersey.




                                                3
     3:20-cv-00218-SAL         Date Filed 01/22/20     Entry Number 1      Page 4 of 28




       13.     BMW was created in 1975 to act as the United States importer of BMW luxury

and performance vehicles, which were traditionally manufactured in Munich, Germany. At all

relevant times, BMW was engaged in the business of importing, assembling, marketing,

distributing, and warranting BMW automobiles in the State of South Carolina and throughout

the United States.

       14.     BMW sells BMW vehicles through a network of independently owned

dealerships across the United States that are agents of BMW.

                                FACTUAL ALLEGATIONS

       15.     On or about August 8, 2009, Plaintiff purchased a 2009 BMW 750Li, Vehicle

Identification Number WBAKB83569CY61524 (hereafter the “Vehicle”) in South Carolina,

from BMW’s authorized dealer.

       16.     The total sales price for the Vehicle was approximately $113,000.00 including

options, fees, taxes, and other charges.

       17.     Within a few months after purchasing the Vehicle, Plaintiff observed that it

consumed an excessive amount of engine oil which required him to add one quart of oil every

2,500 miles throughout the warranty period and well before the Defendant’s recommended oil

change intervals.

       18.     During the warranty period, Plaintiff complained to BMW of Columbia in

Columbia, South Carolina, BMW’s authorized dealer (“BMW of Columbia”), that the Vehicle

consumed an excessive amount of engine oil.

       19.     In response, BMW of Columbia told Plaintiff that such oil consumption was

normal and did not offer any repairs to resolve the Vehicle’s excessive oil consumption.




                                              4
     3:20-cv-00218-SAL         Date Filed 01/22/20       Entry Number 1      Page 5 of 28




       20.     As a result of the Vehicle’s excessive consumption of engine oil, Plaintiff had

to add engine oil to the Vehicle in between the Defendant’s recommended oil change intervals

in order to prevent the Vehicle’s engine from failing.

       21.     The cost to repair the Vehicle that involves an engine replacement ranges from

$12,500.00 to $15,000.00.

       22.     Plaintiff has spent approximately $3,600.00 in out-of-pocket costs associated

with the Vehicle’s excessive engine oil consumption.

       23.     Defendant manufactured and placed into the stream of commerce the

aforementioned Vehicle, which the Plaintiff subsequently purchased.

       24.     Prior to purchasing the Vehicle, Plaintiff relied upon BMW’s representations

contained within Defendant’s New Vehicle Limited Warranty that accompanied the sale of the

Vehicle, including the representation that BMW would repair the Vehicle’s engine; these

representations were material to Plaintiff’s decision to purchase the Vehicle.

       25.     Specifically, under its New Vehicle Limited Warranty, Defendant promised to

repair or replace components found to be defective in material or workmanship during the 4-

year / 50,000-mile following such Vehicle delivery to consumer.

       26.     BMW’s authorized dealers expressly assented to perform warranty repairs on

the Vehicle, necessary to bring BMW in compliance with its express warranty.

       27.     In its New Vehicle Limited Warranty, BMW states:

               Warrantor

               BMW of North America, LLC (BMW NA) warrants 2009 U.S.
               specification vehicles distributed by BMW NA or sold through the BMW
               NA European Delivery Program against defects in materials or
               workmanship to the first retail purchaser, and each subsequent purchaser.

               Warranty Period

                                               5
     3:20-cv-00218-SAL            Date Filed 01/22/20     Entry Number 1      Page 6 of 28




               The warranty period is 48 months or 50,000 miles, whichever occurs
               first.

                                                    ***

               Warranty Coverage

               To obtain service under this warranty, the vehicle must be brought, upon
               discovery of a defect in material or workmanship, to the workshop of any
               authorized BMW center in the United States or Puerto Rico, during
               normal business hours. The BMW center will, without charge for parts
               or labor, either repair or replace the defective part(s) using new or
               authorized remanufactured parts. The decision to repair or replace said
               part(s) is solely the prerogative of BMW NA. Parts for which
               replacements are made become the property of BMW NA.

               In all cases, a reasonable time must be allowed for warranty repairs to be
               completed after the vehicle is received by the BMW center.

       28.     BMW controls the execution of all warranty repairs by its dealers, as it provides

training, materials, special tools, diagnostic software, and replacement parts to its dealers, and

demands that the warranty repairs be performed in strict accordance with its repair guidelines,

Technical Service Bulletins, and other instructions.

       29.     In return, BMW pays its authorized dealerships monetary compensation for such

warranty repairs.

       30.     Therefore, BMW’s authorized dealers are agents for the purpose of vehicle

repairs, and knowledge of a defect reported to any such dealer can be imputed to BMW.

       31.     Furthermore, Plaintiff is a third party beneficiary of contract(s) among BMW

and BMW’s authorized dealers.

       32.     After purchasing the Vehicle, Plaintiff discovered that, unbeknownst to him, the

Vehicle’s engine contains a manufacturing defect which causes the Vehicle to consume engine

oil at an extremely rapid rate.


                                                6
     3:20-cv-00218-SAL        Date Filed 01/22/20       Entry Number 1      Page 7 of 28




       33.     Moreover, Plaintiff discovered that as a result of the Vehicle’s above-described

defect, Plaintiff was required to regularly add additional engine oil to the Vehicle in between

the Defendant’s recommended oil change intervals in order to prevent the Vehicle’s engine

from failing and suffering from other related damage.

       34.     In 2008, BMW introduced a new V8, twin-turbocharged engine, which BMW

and enthusiasts refer to as the “N63.” This large, high-performance engine was designed to be

BMW’s next generation V8 and was placed in certain BMW 5 Series, 6 Series, 7 Series, X5,

and X6 vehicles from the 2009 through 2014 model years.

       35.     Upon information and belief, the N63 engine was included on the V8 versions

of the following BMW subject vehicles:

               F01 and F02 (7 Series Sedan) – produced from 3/2009 to 6/2012
               F04 (Active Hybrid 7) – produced from 4/2010 to 6/2012
               F07 (Gran Turismo) – produced from 9/2009 to 6/2012
               F10 (5 Series Sedan) – produced from 3/2010 to 7/2013
               F12 (6 Series Convertible) – produced from 3/2011 to 7/2012
               F13 (6 Series Coupe) – produced from 7/2011 to 7/2012
               E70 (X5) – produced from 3/2010 to 6/2013
               E71 (X6) – produced from 7/2008 to 6/2014
               E72 (ActiveHybrid X6) – produced from 9/2009 to 9/2011

       36.     The subject vehicle is equipped with the N63 engine.

       37.     The N63 has become widely known and described as defective throughout the

automotive industry and the BMW-enthusiast community. It is widely recognized that N63

engines consume excessive amounts of engine oil and require frequent engine repairs,

especially as compared to other, similar vehicles not containing N63 engines.

       38.     Some owners and enthusiasts blame the oil consumption on BMW’s decision to

place the N63’s twin-turbochargers between the cylinder heads, and inside of the engine V,




                                              7
     3:20-cv-00218-SAL           Date Filed 01/22/20    Entry Number 1       Page 8 of 28




rather than outside of the engine V, away from sensitive components, where turbochargers are

typically located.

       39.     N63 vehicles are notorious for consuming excessive amounts of engine oil and

frequently need additional engine oil between scheduled oil changes to prevent catastrophic

engine damage or failure.

       40.     The oil consumption defect was particularly apparent in a recent Consumer

Reports study on excessive oil consumption. Consumer Reports studied 498,900 vehicles

across several makes and models for complaints about engine oil consumption and concluded

that BMW’s N63 engine was included on four out of the five most defective vehicles.

(http://www.consumerreports.org/cro/magazine/2015/06/excessive-oil-

consumption/index.htm.)

       41.     The V8 version of the BMW 5 Series, which contained the N63 engine in 2011,

2012, and 2013 model years, was the worst performer in the study with 43 percent of vehicles

needing an additional quart of oil between oil changes as of 2015. BMW’s 6 Series and 7 Series,

many of which contained the N63 engine, are the next worst performers. Finally, the V8 version

of the X5 was the fifth worst performer in the study.

       42.     The Consumer Reports study also shows that a greater percentage of defective

models start to consume oil as they age. This means that large numbers of N63 owners will

begin to experience the oil consumption defect in the near future if they have not already.

       43.     Many purchasers of vehicles containing the N63 engine have become upset

about the excessive engine oil consumption – which was not disclosed by BMW in the product

literature – and have posted internet complaints about specific frustrations and hassles caused

by the oil consumption defect.



                                               8
      3:20-cv-00218-SAL           Date Filed 01/22/20         Entry Number 1         Page 9 of 28




        44.     For example, one N63 purchaser started a thread entitled, “Excessive oil

consumption” on a BMW enthusiast website in November 2011:

                So I’m starting to get a little irritated at how much oil my 550 is
                burning. In the last 6k I’ve had to add 1 quart of oil three times. In
                other words it is burning a quart every 2000 miles. I’ve read about
                some people posting about having to add oil before but this much??
                I’ve never owned a new car that burned any oil much less at this
                rate. Anyone else having this issue? Oh btw the car has 9120 miles
                and I put 3100 in Europe during my ED. When I was to have
                redelivery I had the dealer do an oil change and was gonna change
                the oil every 7.5k.

                (http://www.bimmerfest.com/forums/showthread.php?t=581072.)

        45.     A fellow BMW enthusiast responded with four separate links about the oil

consumption issue and explained that the defect “was a hot topic back in September” 2011. (Id.)

        46.     An Internet search of “N63 AND Burning Oil” reveals thousands of similar

complaints regarding the oil consumption defect.1

        47.     BMW had a duty to disclose the oil consumption defect and the associated out-

of-pocket repair costs since the defect poses an unreasonable safety hazard, and because BMW

had exclusive knowledge or access to material facts about N63 vehicles and engines, not known

or reasonably discoverable by consumers. Defendant, however, failed to disclose the defect to

consumers prior to or at the time of purchase or lease.

        48.     The oil consumption defect has become so problematic that BMW has issued

several technical service bulletins (“TSBs”) to address complaints of excessive oil consumption

and other problems related to the N63 engine.2



1
   See, e.g., http://www.bimmerfest.com/forums/showthread.php?t=581072 (last visited Mar. 21, 2016);
http://www.e90post.com/forums/showthread.php?t=874786 (last visited Mar. 21, 2016).
2
 TSBs are recommended repairs issued by automotive manufacturers and directed only to automotive dealers.
TSBs are frequently issued when a manufacturer receives widespread reports of a particular problem with its
vehicles.

                                                    9
    3:20-cv-00218-SAL         Date Filed 01/22/20      Entry Number 1        Page 10 of 28




       49.     With regard to the oil consumption issue, BMW issued the following TSBs:

               NHTSA ID Number: 10046859

               Service Bulletin Number: SIB-11-08-12
               Summary: DUE TO DAMAGED SEAL RING, DURING
               ASSEMBLY, ENGINE OIL IS LEAKING FROM ENGINE OIL
               PUMP VOLUME CONTROL VALVE GASKET SEAL RING.
               MODELS E70, E71, F01, F02, F04, F07, F10, F12, F13. NO MODEL
               YEARS LISTED.
               ______________________________________________________
               NHTSA ID Number: 10045282
               Service Bulletin Number: SIB-11-07-12
               Summary: BMW: WHILE DRIVING VEHICLE, AT TIMES
               WOULD BE ROUGH RUNNING; WHITE OR BLUE SMOKE
               SEEN EXITING EXHAUST SYSTEM AND THE ENGINE OIL IS
               CONSUMED ABOVE SPECIFICATIONS.

       50.     In June 2013, BMW issued SIB-11-01-13, which took the extraordinary step of

changing engine oil consumption specifications for N63 vehicles, and specifically instructed

service technicians to add two quarts of engine oil to N63 vehicles when the vehicles instruct

owners to add only one additional quart of oil.

(http://www.xbimmers.com/forums/showthread.php?p=14449679.)

       51.     Instead of addressing the underlying cause of excessive oil consumption in order

to attempt to fix the defect, BMW recommended that its service technicians simply add more

engine oil to respond to consumer complaints. Technicians were instructed to add two quarts of

engine oil when the vehicle’s electronic system specifically called for one additional quart and

to also add an additional quart as the default fill on N63 vehicles. While BMW did not address

the underlying problem, it likely reduced the number of complaints because the engine oil level

in the subject vehicles would now be overfilled, a condition that can cause the engine oil to

become aeriated, resulting in potential oil starvation and reduced oil pressure.




                                               10
    3:20-cv-00218-SAL        Date Filed 01/22/20      Entry Number 1        Page 11 of 28




       52.    Technical Service Bulletin SIB-11-03-13 appears to be part of a campaign to

conceal the oil consumption defect and represent it as a normal feature of BMW vehicles. To

this effect, BMW issued SIB-11-03-13, which upon information and belief includes the

following:

              Service Bulletin Number: SIB-11-03-13

              Summary: All engines normally consume a certain amount of engine
              oil. This is necessary in order to properly lubricate the cylinder walls,
              pistons, piston rings, valves and turbocharger(s), if equipped. In
              addition, engines with less than 6,000 miles will generally consume
              additional engine oil because the internal engine components are not
              fully seated (break-in). Therefore, engine oil consumption complaints
              received prior to 6,000 miles cannot be considered.

              Once a new or remanufactured engine has accumulated 6,000 miles, oil
              consumption can be considered if there is a drastic change in the engine
              oil consumption rate (e.g., the engine oil consumption rate triples) under
              similar driving conditions.

              Engines equipped with a turbocharger(s) will consume more engine oil
              than normally aspirated engines (non-turbocharged). The additional oil
              that is consumed in a turbocharged engine is mainly due to the
              turbocharger lubrication requirements. Some of the engine oil normally
              migrates past the turbocharger turbine bearing seals and will enter the
              intake tract of the engine.

              All turbocharged engines also require a complex crankcase ventilation
              system. The crankcase ventilation system needs to maintain a small
              vacuum on the crankcase and not allow the crankcase to be pressurized.
              Pressurizing the engine crankcase can lead to external engine oil leaks
              and increased engine oil consumption via the piston rings and valve
              seals. When the load and the boost level of a turbocharged engine is
              varied, the path of the crankcase pressure is changed. During the
              crankcase ventilation path transition, a small amount of engine oil will
              pass through the crankcase ventilation system and is additionally
              consumed. The additional engine oil consumption of a turbocharged
              engine, as compared to a normally aspirated engine, is normal and not a
              defect.

              Oil Consumption specification:
              - All BMW engines (excluding Motorsport) can consume up to 1 quart
              of engine oil per 750 miles at any time.

                                              11
    3:20-cv-00218-SAL          Date Filed 01/22/20      Entry Number 1        Page 12 of 28




               - Due to the increased engine power, all Motorsport engines can
               consume up to 2.5 quarts of engine oil per 1,000 miles at any time.
               Turbocharged Engines:
               Engines that are fitted with a turbocharger(s) will consume more engine
               oil than naturally aspirated engines (non-turbocharged engines). In this
               case, a turbocharged engine could require topping of engine oil more
               frequently. For vehicles with N63 and N63T engines, refer to SIB-11-
               03-13 for additional details.

       53.     BMW included every conceivable driving situation within this Service Bulletin

as a factor for engine oil consumption so as to minimize their own responsibility and/or deflect

blame onto consumers for the oil consumption defect. As can be seen from the TSBs, Defendant

continued to misrepresent to its customers that the rate of oil consumption in the N63 engines

was normal and to be expected in engines that are fitted with turbochargers.

       54.     BMW made these representations notwithstanding that the stated recommended

oil service interval at the time of sale of the subject vehicles was the earlier of 15,000 miles or

two years. Of course, at the rate of engine oil consumption referred to in BMW’s service

bulletin, the N63 vehicles would consume nearly 20 quarts of engine oil between the

recommended 15,000-mile oil service intervals. Clearly, there is nothing normal or expected

about this rate of oil consumption.

       55.     Many N63 purchasers and automobile consumer advocates disagree that this

level of engine oil consumption is normal and instead believe that it is excessive and well

beyond normal.

       56.     Consumer Reports offered its opinion of excessive oil consumption in the

subtitle of its article: Excessive oil consumption isn’t normal: Automakers say adding oil

between scheduled changes is acceptable. It’s not.

(http://www.consumerreports.org/cro/magazine/2015/06/excessive-oil-

consumption/index.htm.)

                                                12
    3:20-cv-00218-SAL         Date Filed 01/22/20      Entry Number 1       Page 13 of 28




       57.     Following hundreds of customer complaints about the oil consumption defect

and other problems with N63 vehicles, BMW launched the “N63 Customer Care Package”

(bulletin B001314) on December 29, 2014 (herein, “Customer Care Package”). The Customer

Care Package consisted of several different measures, which merely mask, but do not correct,

the serious design and/or manufacturing defects of the N63 engine including the oil

consumption defect.

       58.     The Customer Care Package instructed service representatives to check each

covered vehicle’s timing chain, fuel injectors, mass air flow sensors, crankcase vent lines,

battery, engine vacuum pump, and low pressure fuel sensor, and replace if necessary. BMW

instructed its service representatives to inspect and replace these components for free, even if

no longer covered by the manufacturer’s standard four-year/50,000 mile warranty.

       59.     Also, BMW had long emphasized the fact that its vehicles can go long periods

without service and sold many N63 vehicles with the promise of a two-year or 15,000 mile

service interval. The Customer Care Package significantly reduced the mileage of its

recommended engine oil change intervals for the subject vehicles. As a result, BMW reduced

the oil change intervals from the earlier of 15,000/two years to the earlier of 10,000 miles or

one year.

       60.     BMW simultaneously launched the “N63 Customer Loyalty Offer” which

offered purchasers discounts on new BMW vehicles to replace their defective N63 vehicles.

       61.     BMW also launched a related “N63 Customer Appreciation Program,” which

authorized dealerships to provide purchasers with up to $50 of BMW merchandise or

accessories.




                                              13
     3:20-cv-00218-SAL        Date Filed 01/22/20      Entry Number 1        Page 14 of 28




          62.   Engine oil is important because it functions as an essential lubricant for the

moving parts in internal combustion engines. The oil creates a film separating surfaces of

adjacent moving parts to minimize direct contact, thereby decreasing heat caused by friction

and reducing wear. Engine oil also has important cleaning and sealing functions, and serves as

an important medium for dissipating heat throughout the engine. As a result, the subject vehicles

need the proper amount of engine oil in order for the engine and its related parts to function

safely.

          63.   As suggested by the N63 Customer Care Package, upon information and belief,

the oil consumption defect impacts several components of N63 vehicles, either via combustion

of excessive amounts of engine oil directly or by causing these components a lack of appropriate

lubrication, which results in these components to prematurely fail and need frequent

replacement.

          64.   The oil consumption defect is a safety concern because it prevents the engine

from maintaining the proper level of engine oil, and causes voluminous oil consumption that

cannot be reasonably anticipated or predicted. Therefore, this oil consumption defect is

unreasonably dangerous because it can cause engine failure while the subject vehicles are in

operation at any time and under any driving conditions or speeds, thereby exposing the Plaintiff,

his passengers, and others who share the road with them to serious risk of accidents and injury.

          65.   Plaintiff is informed and believes, and based thereon alleges that BMW acquired

its knowledge of the oil consumption defect in 2008, if not before, through sources not available

to Plaintiff, including but not limited to pre-release testing data, durability testing, early

consumer complaints about the oil consumption defect to Defendant and its dealers, testing




                                               14
     3:20-cv-00218-SAL         Date Filed 01/22/20       Entry Number 1        Page 15 of 28




conducted in response to those complaints, aggregate data from BMW dealers, including dealer

repair orders and high warranty reimbursement rates, as well as, from other internal sources.

        66.    Defendant had a duty to disclose the oil consumption defect and the associated

out-of-pocket repair costs to Plaintiff because the defect poses an unreasonable safety hazard,

and because Defendant had exclusive knowledge or access to material facts about the Vehicle

that were not known or reasonably discoverable by the Plaintiff. Defendant, however, failed to

disclose the Oil Consumption Defect to consumers such as Plaintiff prior to or at the time of

purchase or lease of the subject vehicles.

        67.    An engine that is starved of oil can seize up and cause the Vehicle to shut down

when driven, thus creating for Plaintiff an unreasonably dangerous circumstance that may result

in a crash.

        68.    The oil consumption defect can be and has been enormously consequential to

Plaintiff, burdening him with out-of-pocket expenses that would not be necessary but for such

defect and depriving him of his original bargain. First, excessive engine oil consumption

requires additional service visits and increased maintenance costs due to the recently decreased

oil change intervals, which the Plaintiff specifically sought to avoid by purchasing a high-end

BMW Vehicle. Second, the oil consumption defect means that Plaintiff must be concerned with

obtaining BMW-approved engine oil when needed. If Plaintiff continues to drive without

adding oil, the Vehicle might catastrophically fail and strand him or potentially cause a life-

threatening accident. This discourages Plaintiff from traveling long distances in his N63

Vehicle or forces him to carry an extra supply of oil. Third, Plaintiff will suffer significant loss

when he sells the Vehicle because the reputation of these vehicles has been impaired by now-

public research establishing that these vehicles suffer from the oil consumption defect.



                                                15
       3:20-cv-00218-SAL       Date Filed 01/22/20       Entry Number 1     Page 16 of 28




         69.   Plaintiff provided Defendant or one or more of its authorized dealers with an

opportunity to repair the problems with the Vehicle. The Defendant has neglected, failed,

refused or otherwise been unable to repair the substantial impairments to the Vehicle within a

reasonable amount of time or a reasonable number of attempts.

         70.   The oil consumption defect experienced by the Plaintiff substantially impairs the

use, value and safety of the Vehicle to the Plaintiff.

         71.   The Plaintiff could not reasonably have discovered said nonconformities with

the Vehicle prior to Plaintiff’s acceptance of the Vehicle.

         72.   The Plaintiff would not have purchased the Vehicle or would have paid

significantly less for the Vehicle had he known, prior to the time of purchase, that he would be

required to regularly purchase and add large volumes of engine oil to the Vehicle in order to

prevent the Vehicle’s engine from failing.

                       TOLLING OF STATUTE OF LIMITATIONS

  I.     Fraudulent Concealment Tolling

         73.   Plaintiff did not and could not have known that there was an oil consumption

defect with the Vehicle’s engines at the time that he purchased the Vehicle or any time

thereafter.

         74.   The breach of warranties four-year statute of limitations, which might otherwise

apply to bar some of the Plaintiff’s claims, should be tolled because of Defendant’s knowing

and active concealment of the fact that the Vehicle’s engine contains a defect.

         75.   Defendant had a duty to disclose the oil consumption defect in the Plaintiff’s

Vehicle and had a duty to warn the Plaintiff, who will foreseeably drive the Vehicle, of those

dangers, as an engine that is starved of oil can seize up and cause the Vehicle to shut down



                                                16
       3:20-cv-00218-SAL        Date Filed 01/22/20     Entry Number 1        Page 17 of 28




when driven, thus creating for Plaintiff an unreasonably dangerous circumstance that may result

in a crash.

         76.    While Defendant issued TSBs making clear it was aware that there was a defect

with the Vehicle’s engine, Defendant failed to disclose the existence of the defect to Plaintiff at

the time of the Vehicle sale and at the time Plaintiff presented the Vehicle to Defendant’s

authorized dealer for repair.

         77.    Moreover, Defendant’s authorized dealership informed Plaintiff that the

Vehicle’s excessive consumption of engine oil was normal, rather than the result of a defect.

         78.    Defendant kept Plaintiff ignorant of vital information essential to the pursuit of

his claims.

         79.    Defendant knowingly, affirmatively, and actively concealed the Vehicle’s defect

from the Plaintiff.

         80.    Defendant was aware of the defect with the Vehicle.

         81.    Based upon the foregoing, Defendant is estopped from relying on any statutes

of limitations in defense of this action.

 II.     Discovery Rule Tolling

         82.    Plaintiff could not have discovered through the exercise of reasonable diligence

that the Vehicle contained the oil consumption defect within the time period of any applicable

statutes of limitation.

         83.    Plaintiff did not know the engine in the Vehicle was defective when he

purchased the Vehicle. Plaintiff did not and could not have known that the SIB-11-01-13 and

the N63 Customer Care Package campaigns did not cure the oil consumption defect and left the

Vehicle engine vulnerable to catastrophic failure in the course of its normal operation.



                                                17
       3:20-cv-00218-SAL        Date Filed 01/22/20     Entry Number 1        Page 18 of 28




         84.   Although Defendant launched the SIB-11-01-13 and the N63 Customer Care

Package campaigns for the subject vehicles, the campaigns were limited in scope, and

consumers were not informed that that the campaigns would not cure the oil consumption defect

and remove the risk of subject vehicle engines being vulnerable to catastrophic failure in the

course of its normal operation.

III.     Estoppel

         85.   Defendant was under a continuous duty to disclose to the Plaintiff the true

character, quality, and nature of the Vehicle.

         86.   Defendant knowingly, affirmatively, and actively concealed the true nature,

quality, and character of the Vehicle from Plaintiff, and Defendant never intended to repair the

oil consumption defect in the Vehicle.

         87.   Based on the foregoing, Defendant is estopped from relying on any statutes of

limitations in defense of this action.

IV.      Class Action Tolling

         88.   The statutes of limitation applicable to Plaintiff’s claims – including, without

limitation, their breach of express warranty and implied warranty claims – have additionally

been tolled by class action tolling in light of the Bang v. BMW of North America, LLC (Case

No. 2:15-CV-6945) Complaint, filed September 18, 2015, and the Second Amended Complaint,

filed in that case on March 21, 2016. See Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350,

103 S. Ct. 2392, 2396 (1983) (“The filing of a class action tolls the statute of limitations ‘as to

all asserted members of the class’”).




                                                 18
       3:20-cv-00218-SAL         Date Filed 01/22/20     Entry Number 1       Page 19 of 28




                               FIRST CAUSE OF ACTION
                    Breach of Warranty Pursuant to the Magnuson-Moss
                          Warranty Act, 15 U.S.C. § 2301, et seq.

          89.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          90.    The Plaintiff is a “consumer” as defined in 15 U.S.C. § 2301(3).

          91.    Defendant is a “supplier” and “warrantor” as defined in 15 U.S.C. § 2301(4) and

(5).

          92.    The Vehicle is a “consumer product” as defined in 15 U.S.C. § 2301(6).

          93.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with a written warranty.

          94.    15 U.S.C. § 2304(a)(1) requires Defendant, as a warrantor, to remedy any defect,

malfunction or nonconformance of the Vehicle within a reasonable time and without charge to

the Plaintiff.

          95.    Despite repeated demands, Defendant has failed to remedy the Vehicle’s oil

consumption defect within a reasonable time, and/or a reasonable number of attempts, thereby

breaching the written warranty applicable to the Vehicle.

          96.    As a result of Defendant’s breach of written warranty, and Defendant’s failure

to remedy the same within a reasonable time and without charge to Plaintiff, Plaintiff has

suffered damages.

                               SECOND CAUSE OF ACTION
       Breach of Implied Warranty of Merchantability Pursuant to the Magnuson-Moss
             Federal Act, 15 U.S.C. § 2301, et seq. and S.C. Code Ann. § 36-2-314

          97.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

          98.    Defendant is a merchant with respect to motor vehicles.
                                                19
    3:20-cv-00218-SAL            Date Filed 01/22/20   Entry Number 1        Page 20 of 28




       99.     The Vehicle was subject to implied warranties of merchantability, as defined in

15 U.S.C. § 2308 and S.C. Code Ann. § 36-2-314, running from the Defendant to the Plaintiff.

       100.    An implied warranty that the Vehicle was merchantable arose by operation of

law as part of the purchase of the Vehicle.

       101.    Defendant breached the implied warranty of merchantability in that the Vehicle

was not in merchantable condition when the Plaintiff purchased it, or at any time thereafter, and

the Vehicle is unfit for the ordinary purposes for which such vehicles are used.

       102.    Indeed, the Vehicle suffered from an oil consumption defect, which is a

significant safety concern in that it prevents the Vehicle’s engine from maintaining the proper

level of engine oil, and causes voluminous oil consumption that cannot be reasonably

anticipated or predicted. Therefore, the oil consumption defect is unreasonably dangerous

because it can cause engine failure while the subject vehicle is in operation at any time and

under any driving conditions or speeds, thereby exposing the Vehicle’s driver, passengers, and

others who share the road with them, to serious risk of accidents and injury.

       103.    Plaintiff notified Defendant of the defects in the Vehicle within a reasonable

time after Plaintiff discovered them.

       104.    As a result of Defendant’s breaches of the implied warranty of merchantability,

Plaintiff has suffered damages, including but not limited to incidental and consequential

damages.

                              THIRD CAUSE OF ACTION
                 Breach of Express Warranties, S.C. Code Ann. § 36-2-313

       105.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.




                                               20
     3:20-cv-00218-SAL           Date Filed 01/22/20    Entry Number 1       Page 21 of 28




       106.    In connection with the sale of the Vehicle to the Plaintiff, Defendant provided

the Plaintiff with a New Vehicle Limited Warranty under which it agreed to repair original

components found to be defective in material or workmanship under normal use and

maintenance, including the Vehicle’s engine.

       107.    Plaintiff relied on Defendant’s warranty when he agreed to purchase the Vehicle

and Defendant’s warranty was part of the basis of the bargain.

       108.    Plaintiff submitted his Vehicle for warranty repairs as referenced herein.

Defendant failed to comply with the terms of the express written warranty provided to the

Plaintiff, by failing to repair the Vehicle’s defects within a reasonable period of time under the

Vehicle’s warranty as described herein.

       109.    Plaintiff has given the Defendant reasonable opportunities to cure said defect,

but Defendant has been unable to do so within a reasonable time.

       110.    As a result of said nonconformities, the Plaintiff cannot reasonably rely on the

Vehicle for the ordinary purpose of safe, comfortable and efficient transportation.

       111.    The Plaintiff could not reasonably have discovered said nonconformities with

the Vehicle prior to Plaintiff’s acceptance of the Vehicle.

       112.    The Plaintiff would not have purchased the Vehicle, or would have paid less for

the Vehicle, had he known, prior to the respective time of purchase, that the Vehicle contained

the defects identified herein.

       113.    As a direct and proximate result of the failure of the Defendant to comply with

its obligations under the express warranty, Plaintiff has suffered actual and consequential

damages. Such damages include, but are not limited to, the loss of the use and enjoyment of




                                               21
    3:20-cv-00218-SAL           Date Filed 01/22/20       Entry Number 1       Page 22 of 28




the Vehicle, and a diminution in the value of the Vehicle containing the defects identified

herein.

                               FOURTH CAUSE OF ACTION
                 Violation of the South Carolina Unfair Trade Practices Act
                               S.C. Code Ann. § 39-5-10, et seq.

          114.   The Plaintiff incorporates by reference all allegations contained in this

Complaint as though fully stated herein.

          115.   Plaintiff and Defendant are “persons” under S.C. Code Ann. § 39-5-10(a)

because Plaintiff is a natural person and Defendant is a corporation and/or other legal entity.

          116.   Defendant engaged in “trade” and “commerce” under S.C. Code Ann. § 39-5-

10(b) by advertising, offering for sale, selling or distributing the subject vehicles, directly or

indirectly affecting the people of South Carolina.

          117.   The allegations set forth herein constitute unfair and/or deceptive acts or

practices in and/or affecting commerce, in violation of South Carolina’s Unfair Trade Practices

Act (“SCUTPA”), S.C. Code Ann. § 39-5-20(a), et seq.

          118.   Specifically, and as alleged above, Defendant knew or should have known that

the N63 engine had one or more defects that causes the Vehicle to be unable to properly utilize

the engine oil and, in fact, to improperly burn off and/or consume abnormally high amounts of

oil. The oil consumption defect decreases the lubrication available to engine parts, which results

in premature failure. As a consequence, the oil consumption defect requires unreasonably

frequent oil changes and/or the addition of oil between scheduled oil changes.

          119.   The oil consumption defect also is a significant safety concern in that it prevents

the Vehicle’s engine from maintaining the proper level of engine oil, and causes voluminous

oil consumption that cannot be reasonably anticipated or predicted. Therefore, the oil



                                                 22
    3:20-cv-00218-SAL          Date Filed 01/22/20      Entry Number 1        Page 23 of 28




consumption defect is unreasonably dangerous because it can cause engine failure while the

Vehicle is in operation at any time and under any driving conditions or speeds, thereby exposing

the Vehicle’s driver, passengers, and others who share the road with them, to serious risk of

accidents and injury.

       120.    Defendant acquired knowledge of the oil consumption defect prior to Plaintiff

acquiring the Vehicle, through sources not available to consumers such as Plaintiff, including

but not limited to pre-production and post-production testing data, early consumer complaints

about the engine defect made directly to Defendant and its network of dealers, aggregate

warranty data compiled from Defendant’s network of dealers, testing conducted by Defendant

in response to these complaints, as well as warranty repair and parts replacement data received

by Defendant from Defendant’s network of dealers, amongst other sources of internal

information.

       121.    While Defendant knew about the oil consumption defect, and its safety risks

since mid-2008, if not before, Defendant nevertheless concealed and failed to disclose the

defective nature of the Vehicle and its engine to Plaintiff at the time of purchase and thereafter.

       122.    By failing to disclose and concealing the defective nature of the N63 engine from

Plaintiff, Defendant violated the SCUTPA as it represented that the Vehicle and its engine had

characteristics and benefits that it does not have, and represented that the Vehicle and its engine

was of a particular standard, quality, or grade when it was of another.

       123.    The facts concealed or not disclosed by Defendant to Plaintiff are material in

that a reasonable person would have considered them to be important in deciding whether or

not to purchase the Vehicle.




                                                23
     3:20-cv-00218-SAL        Date Filed 01/22/20       Entry Number 1       Page 24 of 28




       124.    Plaintiff relied to his detriment on those false, misleading, or deceptive acts or

practices.

       125.    Had Plaintiff known that the Vehicle and its engine was defective at the time of

purchase, he would not have purchased the Vehicle.

       126.    Those “false, misleading, or deceptive acts or practices” were a producing cause

of the economic damages sustained by Plaintiff.

       127.    Defendant’s violations of the SCUTPA were made in connection with the

purchase or lease of the Vehicle by Plaintiff.

       128.    Plaintiff relied on Defendant to disclose material information it knew, such as

the defective nature of the Vehicle equipped with the N63 engine, and not to induce him into

transaction he would not have entered had the Defendant disclosed this information.

       129.    Plaintiff has provided adequate notice to Defendant.

       130.    Plaintiff should be awarded three times the amount of his economic damages

pursuant to S.C. Code Ann. § 39-5-140(b) because Defendant willfully or knowingly violated

S.C. Code Ann. § 39-5-20 by intentionally concealing and failing to disclose the defective

nature of the Vehicle.

                                FIFTH CAUSE OF ACTION
                                  Fraudulent Concealment

       131.    Plaintiff incorporates by reference all of the above paragraphs of this Petition as

though fully stated herein.

       132.    Defendant concealed and suppressed material facts regarding the Vehicle – most

importantly, the fact that it was equipped with defective N63 engine.

       133.    Specifically, and as alleged above, Defendant knew or should have known that

the N63 engine had one or more defects that causes the Vehicle to be unable to properly utilize

                                                 24
    3:20-cv-00218-SAL          Date Filed 01/22/20      Entry Number 1        Page 25 of 28




the engine oil and, in fact, to improperly burn off and/or consume abnormally high amounts of

oil. The oil consumption defect decreases the lubrication available to engine parts, which results

in premature failure. As a consequence, the oil consumption defect requires unreasonably

frequent oil changes and/or the addition of oil between scheduled oil changes.

       134.    The oil consumption defect also is a significant safety concern in that it prevents

the Vehicle’s engine from maintaining the proper level of engine oil, and causes voluminous

oil consumption that cannot be reasonably anticipated or predicted. Therefore, the oil

consumption defect is unreasonably dangerous because it can cause engine failure while the

Vehicle is in operation at any time and under any driving conditions or speeds, thereby exposing

the Vehicle’s driver, passengers, and others who share the road with them, to serious risk of

accidents and injury.

       135.    Defendant acquired knowledge of the oil consumption defect prior to Plaintiff

acquiring the Vehicle, through sources not available to consumers such as Plaintiff, including

but not limited to pre-production and post-production testing data, early consumer complaints

about the engine defect made directly to Defendant and its network of dealers, aggregate

warranty data compiled from Defendant’s network of dealers, testing conducted by Defendant

in response to these complaints, as well as warranty repair and parts replacement data received

by Defendant from Defendant’s network of dealers, amongst other sources of internal

information.

       136.    While Defendant knew about the oil consumption defect, and its safety risks

since mid-2008, if not before, Defendant nevertheless concealed and failed to disclose the

defective nature of the Vehicle and its engine to Plaintiff at the time of purchase and thereafter.

       137.    Defendant had a duty to disclose such engine defect because it:



                                                25
    3:20-cv-00218-SAL         Date Filed 01/22/20       Entry Number 1       Page 26 of 28




                   a. Had exclusive and/or far superior knowledge and access to the facts, and

                       Defendant knew the facts were not known to or reasonably discoverable

                       by the Plaintiff;

                   b. Intentionally concealed the foregoing from the Plaintiff; and/or

                   c. Made incomplete representations about the safety and reliability of the

                       Vehicle, while purposefully withholding material facts from the Plaintiff

                       that contradicted these representations.

       138.    These omitted and concealed facts were material because they would typically

be relied on by a person purchasing, leasing or retaining a new or used motor vehicle, and

because they directly impact the value of the Vehicle purchased by the Plaintiff. Whether a

manufacturer’s products are safe and reliable, and whether that manufacturer stands behind its

products, are material concerns to a consumer. Indeed, Plaintiff trusted Defendant not to sell

Plaintiff a vehicle or not to place into a stream of commerce a vehicle that was defective or that

violated federal law governing motor vehicle safety.

       139.    Defendant concealed and suppressed these material facts in order to falsely

assure purchasers and consumers that the subject vehicles were capable of performing safely as

represented by Defendant and reasonably expected by consumers.

       140.    Defendant actively concealed and/or suppressed these material facts, in whole

or in part, to protect its profits and avoid recalls that would hurt the brand’s image and cost

Defendant money, and it did so at the expense of the Plaintiff.

       141.    Plaintiff was unaware of these omitted material facts and would not have acted

as he did if he had known of the concealed and/or suppressed facts.




                                               26
     3:20-cv-00218-SAL           Date Filed 01/22/20      Entry Number 1      Page 27 of 28




        142.       Because of the concealment and/or suppression of the facts, Plaintiff sustained

damage because the Vehicle diminished in value as a result of Defendant’s concealment of, and

failure to timely disclose, the serious engine defect and the serious safety and quality issues

caused by Defendant’s conduct.

        143.       Had Plaintiff been aware of the defective N63 engine installed in the Vehicle,

and the Defendant’s callous disregard for safety, Plaintiff would have paid less for the Vehicle

or would not have purchased it at all. Plaintiff did not receive the benefit of the bargain as a

result of Defendant’s fraudulent concealment.

        144.       The value of the Vehicle has diminished as a result of Defendant’s fraudulent

concealment of the engine defect and made any reasonable consumer now reluctant to purchase

any of the subject vehicles with N63 engine, let alone pay what otherwise would have been fair

market value for such vehicles.

        145.       Accordingly, Defendant is liable for Plaintiff’s damages in an amount to be

proven at trial.

        146.       Defendant’s acts were done maliciously, oppressively, deliberately, with intent

to defraud, and in reckless disregard of Plaintiff’s rights and well-being, and with the aim of

enriching Defendant.         Defendant’s conduct, which exhibits the highest degree of

reprehensibility, being intentional, continuous, placing others at risk of death and injury, and

effecting public safety, warrants an assessment of punitive damages in an amount sufficient to

deter such conduct in the future, which amount is to be determined according to proof.

                                     DEMAND FOR RELIEF

        WHEREFORE, the Plaintiff demands judgment against Defendant as follows:




                                                 27
    3:20-cv-00218-SAL        Date Filed 01/22/20       Entry Number 1        Page 28 of 28




          a. An order approving revocation of acceptance or rescission of the purchase of

              the Vehicle;

          b. Money damages, in the form of a refund of the full contract price, including,

              trade-in allowance, taxes, fees, insurance premiums, interest, and costs, and a

              refund of all payments made by Plaintiff on the subject contract;

          c. Equitable relief including, but not limited to, replacement of the Vehicle with a

              new vehicle, or repair of the defective Vehicle with an extension of the express

              and implied warranties, and service contracts which are or were applicable to

              the Vehicle, in the event that Plaintiff is not found to be entitled to revocation;

          d. Incidental and consequential damages;

          e. Treble and punitive damages;

          f. Reasonable attorney’s fees;

          g. Such other and further relief as this Court deems just and proper.

                  TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: January 22, 2020

                                             Respectfully submitted,

                                     By:     /s/ Lawrence B. Serbin
                                             Lawrence B. Serbin, Esq., D.S.C. # 12692
                                             The Law Offices of Jason E. Taylor, P.C.
                                             PO Box 2688
                                             Hickory, NC 28603
                                             Telephone: (800) 351-3008
                                             Facsimile: (704) 676-1094
                                             LSerbin@JasonETaylor.com
                                             Attorneys for Plaintiff




                                              28
